Citation Nr: 1047126	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1960 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision rendered by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, inter alia, declined to 
increase the rating of the Veteran's service-connected left ear 
hearing loss disability, currently evaluated as noncompensable.  
The Veteran filed a timely appeal of the rating assigned for his 
left ear hearing loss disability.

Pursuant to the Veteran's request, the Veteran was scheduled for 
an April 2010 video hearing.  Prior to the hearing, however, the 
Veteran properly withdrew his request for such hearing.  The 
Veteran's hearing request has been deemed withdrawn.  38 C.F.R. § 
20.702 (2010). 


FINDINGS OF FACT

 1.  At worst, the Veteran has Level VIII hearing acuity in his 
service-connected left ear.

2.  The weight of the evidence in this case does not demonstrate 
an exceptional disability picture that would render the available 
schedular evaluation for the Veteran's service-connected left ear 
hearing loss inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for service-
connected left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 
4.86, Diagnostic Code 6100 (2010).

 2.  The criteria for referral of the service-connected left ear 
hearing loss disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

      a)  Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the Board resolves the benefit 
of the doubt for each such issue in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



      b)  Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West Supp. 2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).

After having reviewed the record, the Board concludes that the 
notice requirements of the VCAA have been satisfied with respect 
to the issue on appeal.  The Veteran was informed of the 
evidentiary requirements to substantiate a claim for an increased 
disability rating in a March 2008 letter from the RO.  The March 
2008 VCAA letter informed the Veteran of VA's duty to assist in 
the development of his claim.  Specifically, the Veteran was 
advised in the letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records kept 
by VA Medical Centers and the Social Security Administration.  
With respect to private treatment records, the March 2008 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency. Included 
with the letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private treatment 
records on his behalf.  The March 2008 letter also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran received addition notice to include notice of the 
provisions of Diagnostic Code 6100 pertaining to bilateral 
hearing loss in an August 2008 VCAA letter, which was sent to the 
Veteran before an October 2009 readjudication of the Veteran's 
claim for a compensable rating.
The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to adjudication 
of an issue by the RO.  In this case, the Veteran was provided 
with VCAA notice through the March 2008 letter prior to the July 
2008 rating decision.  While an additional notification letter 
was sent as noted above, the Veteran's claim was subsequently 
readjudicated in an October 2009 Supplemental Statement of the 
Case.  Thus, there is no notice deficiency of the timing of the 
VCAA notice.

There is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case; therefore no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA 
notice is not required where there is no reasonable possibility 
that additional development will aid the Veteran).

      c)  Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  In this case, the Veteran 
was afforded several VA examinations, most recently in April 
2009.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Martinak 
v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. at 
455.  While the April 2008 examiner did not describe the 
functional effects of the Veteran's disability, the April 2009 VA 
audiological examiner took such functional effects into account 
before rendering a diagnosis.  

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been 
accorded the opportunity to present evidence and argument in 
support of his claim but declined to do so.  Accordingly, the 
Board will proceed to a decision. 

Schedular Analysis of Left-Ear Hearing Loss

In the present case, the Veteran contends that his hearing loss 
disability is worse than the currently-assigned noncompensable 
disability rating.  While serving in the Republic of Vietnam, the 
armored tank that the Veteran occupied drove over a land mine, 
causing an explosion.  This explosion caused the Veteran's ear to 
bleed, and he was diagnosed with a likely perforated eardrum by 
the field hospital.  In April 1970, the RO granted service 
connection for the hearing loss associated with this injury, 
evaluated as noncompensable.

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (2002).  When an increase in the level of a 
service-connected disability is at issue, however, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the Veteran.  
See 38 C.F.R. § 4.3 (2010).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).


Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
criteria for rating hearing loss establish eleven auditory acuity 
levels designated from I to XI.  Tables VI and VII as set forth 
in the pertinent regulations are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85 (2010).  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic or other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, Table 
VIa is to be used to assign a rating based on puretone averages 
alone.  38  C.F.R. § 4.85(c) (2010).

In exceptional cases, when the puretone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2010).  Alternatively, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

As a general rule, if impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation for 
hearing impairment, the non-service connected ear is assigned a 
Roman numeral designation of I for hearing impairment.  38 C.F.R. 
§ 4.85(f) (2010).  If, however, hearing impairment in the 
service-connected ear is itself compensable to a degree of 10 
percent or more, and the nonservice-connected ear otherwise meets 
VA's definition of impaired hearing set forth in 38 C.F.R. 
Section 3.385, then the evaluation of the Veteran's hearing 
impairment proceeds as if both ears were service-connected.  38 
C.F.R.                   § 3.383(a)(3) (2010).




In April 2008, the Veteran underwent a VA audiological 
examination, which yielded the following results:


HERTZ

1000
2000
3000
4000
LEFT
45
70
75
85
RIGHT
35
50
55
60

Puretone threshold averages were 69 and 50 in the left and right 
ears, respectively.  Speech discrimination scores at that time 
were 62 percent and 92 percent in the left and right ears, 
respectively.

The mechanical application of the Rating Schedule to the April 
2008 audiometric evaluation demonstrates that the Veteran had 
level VII hearing in the left ear (between 66 and 73 percent 
average puretone decibel hearing loss, with between 60 and 66 
percent speech discrimination) and level I hearing in the right 
ear.  38 C.F.R. 4.85(f) (2010).  Entering these numeric 
designations into Table VII, a noncompensable evaluation is 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  

In April 2009, the Veteran underwent a VA audiological 
examination which yielded the following results:


HERTZ

1000
2000
3000
4000
LEFT
50
75
80
85
RIGHT
40
45
60
65

Puretone threshold averages were 73 and 53 in the left and right 
ears, respectively.  Speech discrimination scores at that time 
were 54 percent and 84 percent in the left and right ears, 
respectively. 

The mechanical application of the Rating Schedule to the April 
2009 audiometric evaluation demonstrates that the Veteran had 
level VIII hearing in the left ear (between 66 and 73 percent 
average puretone decibel hearing loss, with between 52 and 58 
percent speech discrimination).  Pursuant to the provisions of 
Section 4.85(f), the non-service-connected ear is assigned a 
Roman numeral designation of hearing impairment of I for the 
purposes of determining the rating for hearing impairment.  
Entering these numeric designations into Table VII, a 
noncompensable evaluation is warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85 (2010).

The Board notes additionally that Section 3.383(a)(3), which 
provides for the treatment of both ears together as if each were 
service-connected, is inapplicable in this case.  While the right 
ear meets VA's definition of hearing loss disability under 
Section 3.385, hearing loss in the service-connected left ear is 
not compensable to a degree of 10 percent or greater.  The 
calculation of disability as if both ears were service connected 
is therefore not warranted in this case.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  In neither 
VA examination report is the puretone threshold at each of the 
four specified frequencies 55 decibels or greater.  See 38 C.F.R. 
§ 4.86(a).  Likewise, neither VA examination report demonstrates 
readings of 30 decibels or fewer at 1000 Hertz for either ear or 
70 decibels or greater at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  
The Veteran, therefore, does not demonstrate exceptional patterns 
of hearing impairment for VA rating purposes.

To the extent that the Veteran contends that his hearing loss is 
more severe than current evaluation, the Board observes that the 
Veteran, while competent to report symptoms such as difficulty 
hearing, having others talk louder, and requiring a hearing aid, 
is not competent to report that his hearing acuity is sufficient 
to warrant a compensable evaluation under VA's tables for rating 
hearing loss disabilities because such an opinion requires 
medical expertise which the Veteran has not been shown to have.  
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods when the 
service-connected disability exhibited symptoms warranting 
different ratings.  The Court additionally observed that when a 
claim for an increased rating is granted, the effective date may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (2010).  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.

In the present case, the Veteran filed his claim for a 
compensable rating in February 2008.  The medical records 
available for the period in question do not describe any symptoms 
which would necessitate the assignment of a higher rating.  
Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 
noncompensable evaluation for left ear hearing loss at any time 
from February 2007 (one year before the date of the Veteran's 
claim) to the present. 

In conclusion, a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability rating 
for left ear hearing loss.  In so concluding, the Board 
acknowledges the obvious sincerity of the Veteran in pursuing a 
higher rating.  The Board, however, is obligated to decide cases 
based on the evidence before it rather than on such factors.  
Based on the evidence of record, a higher rating is not in order.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Thun v. Peake, 22 Vet App 111 (2008) sets forth a three-step 
inquiry to determine whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for hearing loss, but 
the Veteran does not meet those criteria.  In addition, it is 
important to note that the Veteran is in receipt of a separate 
compensable evaluation for service-connected tinnitus.

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplate by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2010).  The Court also noted, however, that even 
if an audiologist's description of the functional effects of the 
Veteran's hearing loss disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.

In this case, while the April 2008 VA examiner did not explicitly 
discuss the functional effects of the Veteran's hearing loss 
disability, the April 2009 VA examiner did.  The April 2009 VA 
examiner noted that the Veteran's hearing loss disability 
presented significant effects on his occupation, and that the 
Veteran experienced difficulty communicating at work.  While the 
April 2008 audiology report is defective under Martinak, the 
Board finds that the evidence of record, including the most 
recent VA examination report, is sufficient for the Board to 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b) (2010).

None of the evidence reflects that the Veteran's hearing loss 
affects his daily life in an unusual or exceptional way.  Cf. 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has 
retired from a position with the Tennessee Valley Authority but 
has not alleged that his hearing loss disability in any way 
contributed to his retirement.  The Board notes that the Veteran 
has described the impact of his left ear hearing loss disability 
on his life.  For example, he states that he cannot hear his wife 
speak without her raising her voice, and that he cannot hear the 
television without turning the volume up.  The Board finds that 
these symptoms of hearing loss are not unusual or exceptional.  
The Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extra-schedular referral is required. See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
a request for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present 
case, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU; 
the only employment-related information contained within the 
claims file indicates that the Veteran retired from a position 
with the Tennessee Valley Authority as of January 2009 without 
reference to the Veteran's hearing loss disability.  In light of 
the foregoing, the Board finds that entitlement to TDIU has not 
been raised.


ORDER

A compensable evaluation for service-connected left ear hearing 
loss disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


